Citation Nr: 0403631	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for diabetes mellitus, Type II.

In his substantive appeal submitted in May 2003, the veteran 
indicated that he wanted to testify at a hearing before a 
Veterans Law Judge.  Following a request for clarification 
from the RO, the veteran indicated in June 2003 that he no 
longer wanted a hearing.


FINDINGS OF FACT

1.  The service medical records show no findings relating to 
diabetes mellitus.

2.  The veteran did not serve in Vietnam.

3.  Diabetes mellitus, type 1, was initially documented many 
years after service, and there is no competent medical 
evidence linking it to service, to include exposure to Agent 
Orange.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
military service, and  diabetes mellitus may not be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
diabetes mellitus.  In substance, he contends that although 
he did not serve in Vietnam he served in Asia from 1962 to 
1964 and that service connection should be established on a 
presumptive basis.  He also contends that he was directly 
exposed to dioxin in connection with his duties servicing 
aircraft and that service connection should be granted on a 
direct basis.


In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice, and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

With respect to notice in this case, a June 2002 VA letter to 
the appellant informed him of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
As such, VA's duty to notify has been met.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In this regard, the veteran's service 
medical records have been obtained and associated with the 
claims file, as well as reports of post service VA and 
private medical treatment.  The RO proactively sought and 
obtained medical records, as evidenced by its letters to the 
veteran's physicians dated June 10, 2002.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any additional pertinent 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

Pursuant to its duty to assist the veteran in developing the 
pertinent facts in a case, VA may provide for the conduct of 
a medical examination when such an examination or opinion is 
necessary to make a decision on the claim. 
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). VA will 
consider a medical examination or opinion necessary when the 
record lacks sufficient medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and establishes that the veteran suffered an 
injury in service, and indicates that the disability or 
symptoms may be associated with the veteran's military 
service. Id.

In this case, as explained in detail below the record is 
devoid of any evidence that the veteran had diabetes in 
service or for years thereafter.  The veteran did not service 
in Vietnam, and there is no credible evidence of his being 
exposed to dioxins elsewhere. Medical evidence has not 
suggested a relationship between the veteran's diagnosed 
disability and his military service; indeed, a strong 
familial history of diabetes has been referenced in two 
hospital reports. 

In short, the facts of this case are different from those in 
Charles v. Principi, 
16 Vet. App. 370 (2002), in which the Court held that VA 
erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  In this case, unlike Charles, there 
is medical evidence concerning nexus already on file.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Accordingly, the Board will adjudicate the claim based on the 
current evidence of record.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).

The Board specifically notes that 38 C.F.R. § 3.309(e) was 
amended in May 2001 to include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 66 
Fed. Reg. No. 89, 23,166-23,168 (May 8, 2001).  This 
amendment to the regulations was made effective from July 9, 
2001. The record reflects that the veteran's claim was 
adjudicated by the RO pursuant to the revised regulations; 
accordingly, this claim is properly before the Board for 
appellate review.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 
(1991) [holding that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply].

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Factual background

The service medical records, including the entrance and 
separation examinations, are negative for complaints or 
findings pertaining to diabetes mellitus.  A clinical 
evaluation of the endocrine system on the separation 
examination in January 1966 was normal.  A urinalysis was 
negative for sugar or albumin. 

The veteran was hospitalized at a VA facility in April 1975.  
It was reported that he had documented adult onset diabetes 
mellitus since 1973.  It was noted that he was on medications 
for it.  The pertinent diagnosis was adult onset diabetes 
mellitus, insulin dependent.

Private medical records dated from 1983 to 2002 have been 
associated with the claims folder.  When hospitalized in May 
2001, it was noted that the veteran had a history of brittle 
Type 1 diabetes for 20 to 25 years.  The pertinent diagnosis 
was Type 1 diabetes.  The veteran was seen by a private 
physician in March 2002.  The assessment was brittle Type 1 
diabetes in stable but variable control.  

In July 2002, a representative of the RO contacted the 
veteran.  The veteran stated that he never served in Vietnam.

Analysis 

As discussed above, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson, supra.

The medical evidence of record documents a current 
disability, namely type 1 diabetes mellitus.  To that extent, 
Hickson element (1) is satisfied.  

There is, however, no competent medical evidence of type 2 
diabetes mellitus.
The veteran appears to contend that he has type 2 diabetes 
mellitus.  See the attachment to his VA Form 9 dated May 3, 
2003.  However, it is well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  These 
statements offered in support of the veteran's claim are not 
competent medical evidence, and cannot be used to establish 
the current existence of type 2 diabetes mellitus.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will address the matter of 
disease first.  The service medical records are negative for 
complaints or findings concerning diabetes mellitus.  
Diabetes was apparently first documented in 1973, 
approximately seven years following the veteran's discharge 
from service and well in excess of the one year presumptive 
period under 38 C.F.R. § 3.309(a).  Accordingly, there is no 
evidence of in-service incurrence of diabetes mellitus.

The veteran's main argument, however, in essence involves in-
service injury.   
That is, he contends that he was exposed to Agent Orange in 
service and that service connection for diabetes mellitus 
should be granted on either a direct or a presumptive basis.  
See 38 C.F.R. §§ 3.303(d), 3.309(e).  

Addressing the matter of presumptive exposure to Agent Orange 
first, in order for a veteran to be awarded service 
connection on a presumptive basis, he must have actually 
served in Vietnam.  There is no evidence in this case that 
the veteran in this case did so; he has conceded that he did 
not serve in Vietnam.  Thus, it cannot be presumed that he 
was exposed to Agent Orange.  

The Board observes in addition to the above that the 
presumptive provisions of 38 C.F.R. § 3.309(e) apply only to 
type 2 diabetes, which according to the medical evidence the 
veteran does not have.  The presumptive provisions do not 
cover type 1 diabetes mellitus, which is the veteran's 
diagnosis.  Accordingly, the veteran's attempt to establish 
service connection for his diabetes mellitus fails on two 
bases: he cannot be presumed to have been exposed to 
herbicides and his disability is not a presumptive disability 
in any event.  

As noted by the Board above, in Combee v. Brown, the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  In this case, the veteran claims that he was 
exposed to Agent Orange when he flew in and serviced C-130 
aircraft that had been used in the transportation of Agent 
Orange.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims that he was exposed to "spillage of or 
other dioxin residue from contaminated cargo."  He also 
claims to have been contaminated through "souvenirs and 
letters from in country Vietnam."  It appears that the 
veteran's statements are based on mere speculation on his 
part that he was exposed to herbicides through casual contact 
with equipment and other sources.  There is nothing the 
record, such as an incident report, which indicates that he 
had been exposed to spillage of dioxins as he appears to 
claim.  He has presented absolutely no objective evidence in 
support of his statements, and he has provided no specific 
facts which would lend any credibility to his statements.  In 
essence, the veteran's statement is vague and self serving in 
the extreme, and the Board assigns it no weight of probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[personal interest may affect the credibility of the 
evidence].         
  
In short, for reasons stated above, Hickson element (2) has 
not been met on either a direct to a presumptive basis, and 
the veteran's claim fails on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). Accordingly, 
the Board will address the remaining Hickson element.

With respect to Hickson element (3), medical nexus, there is 
no clinical evidence to link diabetes mellitus to service.  
Indeed, the initial VA hospitalization report, in April 1975, 
noted that the veteran's mother had borderline diabetes and 
that his grandmother had died of diabetes.  In a much more 
recent hospitalization report, in May 2001, it was noted that 
the veteran "has a strong family history of diabetes 
occurring in his mother and a variety of maternal uncles".  
The hospital report stated "otherwise the patient has no 
contributory past or family history". 
The medical evidence of record makes it clear that the 
veteran's diabetes is lined to familial factors, and no other 
factor, to include claimed exposure to herbicides, has been 
identified.  To the extent that the veteran himself contents 
that he has diabetes due to his alleged exposure to 
herbicides, as explained above his opinion on medical matters 
such as etiology is entitled to no weight of probative value.  
See Espiritu, supra.  Hickson element (3) thus also has not 
been satisfied.

In sum, the preponderance of the evidence is against the 
claim for service connection for diabetes mellitus on a 
direct or presumptive basis.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



